Citation Nr: 1136668	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected uterine fibroids and bilateral ovarian cysts with menometorrhagia and on a direct basis to military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from August 1991 to August 1995.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in October 2007 and November 2008.  The original October 2007 RO denial of entitlement to service connection for migraine headaches did not become final, as the RO considered testimony and material submitted within a year of that date to constitute new and material evidence pertinent to the issue.  A notice of disagreement was received in November 2008.  A statement of the case was issued in June 2009, and a substantive appeal was received in June 2009.

The Board notes that the Veteran originally requested a Board hearing in her June 2009 substantive appeal.  However, after being unable to attend her scheduled Board hearing, the Veteran submitted a signed written statement in June 2011 expressly withdrawing her request to be scheduled for a Board hearing.

The Board also notes that following the Veteran's withdrawal of her Board hearing request, it appears that her representative may not have yet had an opportunity to submit an Informal Hearing Presentation in this case.  However, as discussed below, the Board finds that the Veteran is entitled to a remand of this case for additional development consistent with VA's duty to assist her with this claim.  There is no prejudice to the Veteran in proceeding with directing the necessary development without delay, as the Veteran and her representative will continue to have the opportunity to add argument to the record throughout the processing of this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required in this case.  The Veteran is seeking service connection for migraine headaches; she has clarified (including in her November 2008 notice of disagreement) that her primary contention in this appeal is that her migraine headaches are directly linked to in-service headache symptomatology she experienced during her active duty military service.  The Veteran's lay testimony is competent to indicate the details and chronology of her experiences with headache symptomatology.  Moreover, the Veteran's service treatment records contain contemporaneous documentation of several instances of potentially pertinent episodes of headache symptomatology.  Several service treatment records, many of which were cited in the RO's statement of the case (including from February 1992, October 1992, October 1993, May 1994, and October 1994) clearly document that the Veteran's complaints of significant headache symptomatology were a subject of medical attention at times throughout her period of active duty military service.

The Board notes that the Veteran has not yet been provided with a VA examination to adequately address the etiological questions concerning her migraine headaches in this case.  As there is evidence that the Veteran has a current disability which may be related to service, an examination is required to determine the likely etiology of her claimed migraine headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the issue on appeal continues to formally include a theory of entitlement to service connection on a secondary basis.  As this issue must be remanded for other reasons, it is reasonable to issue additional notice specific to service connection claims on a secondary basis during the processing of this remand.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) notice letter identifying the type of evidence needed to substantiate her claim for service connection for migraine headaches secondary to service-connected uterine fibroids and bilateral ovarian cysts under 38 C.F.R. § 3.310.

2.  Schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of her claimed migraine headache disability.  The examiner should review the claims folder and note such review in the examination report.  The examiner should conduct a thorough examination, including any indicated tests, and provide a diagnosis for any pathology found.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed chronic headache disability is etiologically related to service.  In providing this opinion, the examiner should specifically address any service treatment records documenting in-service headache symptomatology.

A similar opinion should be provided as to whether any chronic headache disability was at least as likely as not caused or permanently worsened by the service-connected uterine fibroids and bilateral ovarian cysts with menometorrhagia (or any treatment necessary for this disability).

The Veteran's subjective history should be taken into consideration; if the examiner discounts the Veteran's reports, he or she should provide a rationale for doing so.

A detailed rationale should be provided for all opinions offered.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered, and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the issue on appeal.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

